Exhibit 10(b)1



DEFERRED COMPENSATION PLAN FOR

OUTSIDE DIRECTORS OF ALABAMA POWER COMPANY

Amended and Restated Effective January 1, 2008

 

--------------------------------------------------------------------------------

SECTION 1

 

Purpose and Adoption of Plan

 

1.1

Adoption

Alabama Power Company previously established the Deferred Compensation Plan for
Directors of Alabama Power Company. The Plan was last amended and restated April
26, 2002. The Plan has been amended from time to time including this good faith
amendment and restatement effective January 1, 2008 to comply with Code Section
409A. Except as otherwise provided herein and consistent with Sections 1.2 and
1.3, the terms of the Plan as in effect prior to the effective date of this Plan
shall continue to be applicable to deferrals made pursuant to the Plan prior to
January 1, 2008.

 

1.2

Pre-2005 Deferrals

Compensation paid to Directors and deferred under the Plan prior to January 1,
2005 shall be treated by the Company as not subject to Section 409A of the Code
and therefore “grandfathered.” The Account balance (plus earnings thereon) of
the “grandfathered” deferrals shall only be subject to the provisions of the
Plan in effect prior to January 1, 2005 as set forth in the Schedule of
Provisions for Pre-2005 Deferrals attached hereto. In accordance with transition
rules under Section 409A of the Code, Internal Revenue Service Notice 2005-1,
and any other applicable guidance from the Department of Treasury, the
provisions of the prior Plan are only intended to preserve the rights and
features of the “grandfathered” deferrals and are, therefore, not intended to be
“materially modified” with respect to any aspect of such rights and features.
Provisions of the prior Plan should be so construed whenever necessary or
appropriate.

 

1.3

409A Good Faith Period

For the period from January 1, 2005 to December 31, 2008, the Plan shall be
administered in good faith compliance with Section 409A of the Code. At a time
and in a manner determined by the Committee, Directors shall make timely
elections to conform to the Plan’s terms effective on and after January 1, 2008.
Such elections shall be made prior to January 1, 2008 and shall apply to
elections to defer Cash Compensation and/or Stock Retainer subject to Section
409A of the Code on and after January 1, 2005. In particular, such elections
shall establish the form and timing of commencement of distribution of amounts
in Deferred Compensation Accounts pursuant to a new Distribution Election. Such
elections are intended to meet the transition requirements of Section 409A of
the Code, Internal Revenue Service Notice 2005-1 and other related guidance
promulgated by the Department of Treasury.

SECTION 2

 

Definitions

            2.1       “Beneficial Ownership” means beneficial ownership within
the meaning of Rule 13d-3 promulgated under the Exchange Act.

 

2.2

“Board” or “Board of Directors” means the Board of Directors of the Company.

 

--------------------------------------------------------------------------------

            2.3       “Business Combination” means a reorganization, merger or
consolidation or sale of Southern with another corporation or an entity treated
as a corporation for United States federal income tax purposes.

            2.4       “Cash Compensation” means the annual retainer fees and
meeting fees payable to a Director.

 

2.5

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

            2.6       “Committee” means the Compensation Committee of the Board,
or such other committee as may be designated by the Board to be responsible for
administering the Plan.

            2.7       “Common Stock” means the common stock of Southern
including any shares into which it may be split, subdivided, or combined.

 

2.8

“Company” means Alabama Power Company, or any successor thereto.

 

2.9

“Company Change in Control” means the following:

(a)       The Consummation of an acquisition by any Person of Beneficial
Ownership of 50% or more of the combined voting power of the then outstanding
Voting Securities of the Company; provided, however, that for purposes of this
Section 2.9, any acquisition by an Employee, or Group composed entirely of
Employees, any qualified pension plan, any publicly held mutual fund or any
employee benefit plan (or related trust) sponsored or maintained by Southern or
any corporation Controlled by Southern shall not constitute a Change in Control;

(b)       Consummation of a reorganization, merger or consolidation of the
Company (a “Company Business Combination”), in each case, unless, following such
Company Business Combination, Southern Controls the corporation surviving or
resulting from such Company Business Combination; or

(c)       Consummation of the sale or other disposition of all or substantially
all of the assets of the Company to an entity which Southern does not Control.

            2.10     “Compensation Payment Date” means the date on which
compensation, including Cash Compensation, and the Stock Retainer, is payable to
a Director or compensation which would otherwise be payable to a Director if an
election to defer such compensation had not been made.

            2.11     “Consummation” means the completion of the final act
necessary to complete a transaction as a matter of law, including, but not
limited to, any required approvals by the corporation’s shareholders and board
of directors, the transfer of legal and beneficial title to securities or assets
and the final approval of the transaction by any applicable domestic or foreign
governments or agencies.

            2.12     “Control” means, in the case of a corporation, Beneficial
Ownership of more than 50% of the combined voting power of the corporation’s
Voting Securities, or in the case of any other entity, Beneficial Ownership of
more than 50% of such entity’s voting equity interests.

            2.13     “Deferred Cash Trust” means the Deferred Cash Compensation
Trust for Directors of The Southern Company and its Subsidiaries.

 

 

2

 



 

--------------------------------------------------------------------------------

            2.14     “Deferred Compensation Account” means the Prime Rate
Investment Account, the Phantom Stock Investment Account, the Deferred Stock
Account and/or the Stock Dividend Investment Account.

            2.15     “Deferred Stock Account” means the bookkeeping account
established under Section 7.3 on behalf of a Director and includes shares of
Common Stock credited thereto to reflect the reinvestment of dividends pursuant
to Section 7.3(a)(iii).

            2.16     “Deferred Stock Trust” means the Deferred Stock Trust for
Directors of The Southern Company and its Subsidiaries.

 

2.17

“Director” means a member of the Board.

            2.18     “Distribution Election” means the designation by a Director
of the manner of distribution of the amounts and quantities held in the
Director’s Deferred Compensation Accounts upon the director’s termination from
the Board pursuant to Section 6.3.

 

2.19

“Effective Date” of the amendment and restatement means January 1, 2008.

            2.20     “Employee” means an employee of Southern or any of its
subsidiaries that are “employing companies” as defined in the Southern Company
Deferred Compensation Plan as amended and restated effective January 1, 2005,
and as may be amended from time to time.

 

2.21

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2.22

“Funding Change in Control” means any of the following:

(a)       The Consummation of an acquisition by any Person of Beneficial
Ownership (during the 12-month period ending on the date of the most recent
acquisition by such Person) of 35% or more of Southern’s Voting Securities;
provided, however, that for purposes of this subsection (a), the following
acquisitions of Southern’s Voting Securities shall not constitute a Funding
Change in Control:

(i)      any acquisition directly from Southern;

(ii)      any acquisition by Southern;

(iii)      any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Southern or any corporation controlled by Southern;

(iv)      any acquisition by a qualified pension plan or publicly held mutual
fund;

(v)       any acquisition by an employee of Southern or its subsidiary or
affiliate, or Group composed exclusively of such employees; or

(vi)      any Business Combination which would not otherwise constitute a
Funding Change in Control because of the application of clauses (i), (ii) and
(iii) of this Section 2.22(a);

(b)       The date a majority of members of the Southern Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a

 

 

3

 



 

--------------------------------------------------------------------------------

majority of the members of the Southern Board before the date of the appointment
or election;

(c)       The Consummation of a Business Combination, unless, following such
Business Combination, all of the following three conditions are met:

(i)        all or substantially all of the individuals and entities who held
Beneficial Ownership, respectively, of Southern’s Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly, 50%
or more of the combined voting power of the Voting Securities of the corporation
surviving or resulting from such Business Combination, (including, without
limitation, a corporation which as a result of such transaction holds Beneficial
Ownership of all or substantially all of Southern’s Voting Securities or all or
substantially all of Southern’s assets) (such surviving or resulting corporation
to be referred to as “Surviving Company”), in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of
Southern’s Voting Securities;

(ii)       no Person (excluding any corporation resulting from such Business
Combination, any qualified pension plan, publicly held mutual fund, Group
composed exclusively of employees or employee benefit plan (or related trust) of
Southern, its subsidiaries or Surviving Company) holds Beneficial Ownership,
directly or indirectly, of 35% or more of the combined voting power of the then
outstanding Voting Securities of Surviving Company except to the extent that
such ownership existed prior to the Business Combination; and

(iii)      the majority of the members of the board of directors of Surviving
Company during the 12-month period following the Business Combination were
members of the Southern Board of Directors at the earlier of the date of
execution of the initial agreement, or of the action of the Southern Board of
Directors, providing for such Business Combination or such members of the board
of directors of the Surviving Company are directors whose appointment or
election was endorsed by a majority of the members of such Southern Board of
Directors.

(d)       The Consummation of an acquisition by any Person of Beneficial
Ownership (during the 12-month period ending on the date of the most recent
acquisition by such Person) of 50% or more of the combined voting power of the
then outstanding Voting Securities of the Company; provided, however, that for
purposes of this Subsection 2.22(d), any acquisition by an employee of Southern
or its subsidiary or affiliate, or Group composed entirely of such employees,
any qualified pension plan, publicly held mutual fund or any employee benefit
plan (or related trust) sponsored or maintained by Southern or any corporation
Controlled by Southern shall not constitute a Funding Change in Control;

(e)       The Consummation of a reorganization, merger or consolidation of the
Company with another corporation (a “Funding Subsidiary Business Combination”),
in each case, unless, following such Funding Subsidiary Business Combination,
Southern

 

 

4

 



 

--------------------------------------------------------------------------------

Controls the corporation surviving or resulting from such Funding Subsidiary
Business Combination, or

(f)        The Consummation of the sale or other disposition of all or
substantially all of the assets of the Company to an entity that Southern does
not Control; provided, however, that for purposes of this subsection (f) the
following sales or dispositions otherwise described herein shall not constitute
a Funding Change in Control:

(i)        the sale or other disposition of all or substantially all of the
assets of the Company to Southern or to a shareholder of Southern in exchange
for or with respect to such shareholder’s stock of Southern;

(ii)       the sale of other disposition of all or substantially all of the
assets of the Company to a Person that owns, directly or indirectly, 50% or more
of the total value or voting power of the outstanding stock of Southern; or

(iii)      the sale or other disposition of all or substantially all of the
assets of the Company to an entity Controlled by shareholders of Southern that
hold, directly or indirectly, 50% or more of the total value or voting power of
all of the outstanding stock of Southern.

For purposes of this Section 2.22(f) “all or substantially all of the assets”
means at least 80% of the gross value of the assets of the entity immediately
before the acquisition.

            2.23     “Funding Event” means the occurrence of any of the
following events as administratively determined by the Southern Committee:

(a)       Southern or the Company has entered into a written agreement, such as,
but not limited to, a letter of intent, which, if Consummated, would result in a
Funding Change in Control;

(b)       Southern, the Company or any other Person publicly announces an
intention to take or to consider taking actions which, if Consummated, would
result in a Funding Change in Control under circumstances where the Consummation
of the announced action or intended action is legally and financially possible;

(c)       Any Person acquires Beneficial Ownership of fifteen percent (15%) or
more of the Common Stock; or

(d)       The Southern Board or the Company elects to otherwise fund the
Deferred Cash Trust and Deferred Stock Trust in accordance with the provisions
of Section 9.

            2.24     “Funding Subsidiary Business Combination” shall have the
meaning set forth in Section 2.22(e) hereof.

 

2.25

“Group” has the meaning set forth in Section 14(d) of the Exchange Act.

            2.26     “Incumbent Board” means those individuals who constitute
the Southern board of directors as of January 1, 2008, plus any individual who
shall become a director subsequent to

 

 

5

 



 

--------------------------------------------------------------------------------

such date whose election or nomination for election by Southern’s shareholders
was approved by a vote of at least 75% of the directors then comprising the
Incumbent Board. Notwithstanding the foregoing, no individual who shall become a
director of the Southern board of directors subsequent to January 1, 2008, whose
initial assumption of office occurs as a result of an actual or threatened
election contest (within the meaning of Rule 14a-11 of the regulations
promulgated under the Exchange Act) with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Southern board of directors shall be a
member of the Incumbent Board.

            2.27     “Market Value” means the average of the high and low prices
of the Common Stock, as published in the Wall Street Journal in its report of
New York Stock Exchange composite transactions, on the date such Market Value is
to be determined, as specified herein (or the average of the high and low sale
prices on the trading day immediately preceding such date if the Common Stock is
not traded on the New York Stock Exchange on such date)

            2.28     “Modification Delay” means that the election shall not take
effect until twelve (12) months after the date the election is made, the payment
which is the subject of the election shall be deferred five (5) years from the
date previously elected by the Director, and where applicable in the case of a
payment made pursuant to a fixed schedule or specified time, the election must
be made at least twelve (12) months prior to the time payment is scheduled to be
made.

            2.29     “Participant” means a Director or former Director who has
an unpaid Deferred Compensation Account balance under the Plan.

            2.30     “Participating Companies” means those companies that are
affiliated with Southern whose boards of directors have authorized the
establishment of trust(s) for the funding of their respective directors’
Deferred Compensation Accounts under their respective Deferred Compensation
Plans for Directors, including the Company.

            2.31     “Person” means any individual, entity or group within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act.

            2.32     “Phantom Stock Investment Account” means the bookkeeping
account established pursuant to Section 7.2 in which a Director may elect to
defer Cash Compensation or make investments, and includes amounts credited
thereto to reflect the reinvestment of dividends.

            2.33     “Plan” means the Deferred Compensation Plan for Outside
Directors of Alabama Power Company as from time to time in effect.

 

2.34

“Plan Period” means the period designated in Section 5.

            2.35     “Preliminary Change in Control” means the occurrence of any
of the following as determined by the Southern Committee:

(a)       Southern or the Company has entered into a written agreement, such as,
but not limited to, a letter of intent, which, if Consummated, would result in a
Southern Change in Control or a Company Change in Control, as the case may be;

(b)       Southern, the Company or any Person publicly announces an intention to
take or to consider taking actions which, if Consummated, would result in a
Southern Change in Control or a Company Change in Control under circumstances
where the

 

 

6

 



 

--------------------------------------------------------------------------------

Consummation of the announced action or intended action is legally and
financially possible;

(c)       Any Person becomes the Beneficial Owner of fifteen percent (15%) or
more of the Common Stock; or

(d)       The Southern Board of Directors or the Board of Directors of the
Company has declared that a Preliminary Change in Control has occurred.

            2.36     “Prime Interest Rate” means the prime rate of interest as
published in the Wall Street Journal or its successor on the 1st day of the
quarter.

            2.37     “Prime Rate Investment Account” means the bookkeeping
account established pursuant to Section 7.1 in which a Director may elect to
defer Cash Compensation or make investments, the investment return on which is
computed at the Prime Interest Rate.

            2.38     “Separation from Service” means a ceasing of the obligation
to provide service as a Director.

 

2.39

“Southern” means Southern Company.

 

2.40

“Southern Board” means the Board of Directors of Southern.

 

2.41

“Southern Change in Control” means any of the following:

(a)       The Consummation of an acquisition by any Person of Beneficial
Ownership of 20% or more of Southern’s Voting Securities; provided, however,
that for purposes of this subsection (a), the following acquisitions of
Southern’s Voting Securities shall not constitute a Change in Control:

 

(i)

any acquisition directly from Southern,

 

(ii)

any acquisition by Southern,

(iii)      any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Southern or any corporation controlled by Southern,

(iv)      any acquisition by a qualified pension plan or publicly held mutual
fund,

(v)       any acquisition by an Employee or Group composed exclusively of
Employees, or

(vi)      any Business Combination which would not otherwise constitute a Change
in Control because of the application of clauses (i), (ii) and (iii) of Section
2.41(a) of this Plan;

(b)       A change in the composition of Southern’s board of directors whereby
individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of Southern’s board of directors; or

 

 

7

 



 

--------------------------------------------------------------------------------

(c)       Consummation of a Business Combination, unless, following such
Business Combination, all of the following three conditions are met:

(i)        all or substantially all of the individuals and entities who held
Beneficial Ownership, respectively, of Southern’s Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly, 65%
or more of the combined voting power of the Voting Securities of the corporation
surviving or resulting from such Business Combination, (including, without
limitation, a corporation which as a result of such transaction holds Beneficial
Ownership of all or substantially all of Southern’s Voting Securities or all or
substantially all of Southern’s assets) (such surviving or resulting corporation
to be referred to as “Surviving Company”), in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of
Southern’s Voting Securities;

(ii)       no Person (excluding any corporation resulting from such Business
Combination, any qualified pension plan, publicly held mutual fund, Group
composed exclusively of employees or employee benefit plan (or related trust) of
Southern, its subsidiaries, or Surviving Company) holds Beneficial Ownership,
directly or indirectly, of 20% or more of the combined voting power of the then
outstanding Voting Securities of Surviving Company except to the extent that
such ownership existed prior to the Business Combination; and

(iii)      at least a majority of the members of the board of directors of
Surviving Company were members of the Incumbent Board at the earlier of the date
of execution of the initial agreement, or of the action of the Southern board of
directors, providing for such Business Combination.

            2.42     “Southern Committee” means a committee comprised of the
Chairman of the Southern Board, the Chief Financial Officer of Southern and the
General Counsel of Southern.

            2.43     “Stock Dividend Investment Account” means the bookkeeping
account(s) established pursuant to Section 7.4 on behalf of a Director that is
credited with shares of stock, other than Common Stock, paid as a dividend to
holders of record on shares of Common Stock.

            2.44     “Stock Retainer” means the annual Board retainer fee that
is paid to the Director in the form of Common Stock.

            2.45     “Transferred Amount” means an amount (a) equal to the value
of a Director’s accounts under the applicable deferred compensation plan for
directors of Southern, Georgia Power Company, Gulf Power Company, or Mississippi
Power Company and (b) which has been transferred to the Plan in connection with
the Director’s transfer from the Southern Board or the board of directors of
Georgia Power Company, Gulf Power Company, or Mississippi Power Company.

            2.46     “Trust Administrator” means the individual or committee
that is established in the Deferred Stock Trust and the Deferred Cash Trust, to
administer such trusts on behalf of the Participating Companies.

 

 

8

 



 

--------------------------------------------------------------------------------

            2.47     “Voting Securities” means the outstanding voting securities
of a corporation entitling the holder thereof to vote generally in the election
of such corporation’s directors.

 

Where the context requires, words in the masculine gender shall include the
feminine gender, words in the singular shall include the plural, and words in
the plural shall include the singular.

SECTION 3

 

Purpose

The Plan provides Directors with an opportunity to defer compensation paid to
them on and after January 1, 2008 until a date following their Separation from
Service as a member of the Board.

SECTION 4

 

Eligibility

An individual who serves as a Director and is not otherwise actively employed by
the Company or any of its subsidiaries or affiliates is eligible to participate
in the Plan.

SECTION 5

 

Plan Periods

Except as pertains to a Director’s initial Plan Period, all Plan Periods shall
be on a calendar year basis. The initial Plan Period applicable to any person
elected to the Board who was not a Director on the preceding December 31, shall
begin on the first day of the quarter next following the effective date of the
Director’s election to the Board where timing permits the transfer of Director
compensation data for purposes of administration of an initial deferral election
under this Section 5. Notwithstanding the preceding sentence, the initial Plan
Period under this amended and restated Plan for Directors serving as of the
Effective Date shall begin January 1, 2008.

SECTION 6

 

Elections

 

6.1

Cash Compensation

(a)       Prior to the beginning of a Plan Period, a Director may direct that
payment of all or any portion of Cash Compensation that otherwise would be paid
to the Director for the Plan Period, be deferred in amounts as designated by the
Director, and credited to (i) a Prime Rate Investment Account, (ii) a Phantom
Stock Investment Account, or (iii) a Deferred Stock Account. With respect to a
Director’s initial Plan Period, such direction to defer shall be made in a
timely manner prior to the commencement of the Plan Period

 

 

9

 



 

--------------------------------------------------------------------------------

in accordance with requirements established by the Committee consistent with
Section 5. Upon the Director’s Separation from Service from the Board of
Directors, such deferred compensation and accumulated investment return held in
the Director’s Deferred Compensation Accounts shall be distributed to the
Director in accordance with the Director’s Distribution Election and the
provisions of Section 8.

(b)       (i)        An election to defer Cash Compensation is irrevocable for a
Plan Period. Such an election shall continue from Plan Period to Plan Period
unless the Director changes his election to defer Cash Compensation payable in a
future Plan Period prior to the beginning of such future Plan Period.

(ii)       The Participant may transfer all or a portion of his Deferred
Compensation Account(s) to another Deferred Compensation Account(s) as provided
below. No transfer of amounts between investment options shall be permitted
under the Plan except during a window period and in accordance with requirements
which may be designated by the Committee. The length and timing of each window
period, the restrictions (including whether an election to transfer is subject
to a Modification Delay) and procedures for transfer, the valuation of
transferred Deferred Compensation Accounts or portions of Deferred Compensation
Accounts, and the effective date of such transfers shall be determined by the
Committee. In no event prior to a Director’s Separation of Service from the
Board may the Committee permit the transfer of a Participant’s Stock Retainer.
Notwithstanding the preceding sentence, a transfer of a Participant’s Stock
Retainer may occur after a Director’s Separation from Service from the Board as
determined by the Committee; provided that if the Committee permits a
Participant to transfer such Stock Retainer after a Director’s Separation from
Service from the Board, in order to avoid any inadvertent change to the time and
form of payment of such Stock Retainer, the initial time and form of payment
elected by the Director in accordance with Section 6.3(a) applicable to the
Stock Retainer shall apply to any transferred amounts.

(c)       Cash Compensation deferred under this Section 6.1 shall be invested in
Deferred Compensation Accounts as directed by the Director in accordance with
procedures established by the Committee prior to the Compensation Payment Date.

 

6.2

Stock Retainer

(a)       Prior to the beginning of a Plan Period, a Director may direct that
payment of all of the Stock Retainer that otherwise would be paid to the
Director for the Plan Period, be deferred by the Director, and credited to his
Deferred Stock Account. Such deferred compensation and accumulated investment
return held in the Director’s Deferred Stock Account shall be distributed to the
Director in accordance with the Director’s Distribution Election and the
provisions of Section 8.

(b)       An election to defer the Stock Retainer is irrevocable for a Plan
Period. Such an election shall continue from Plan Period to Plan Period unless
the Director changes his election to defer his Stock Retainer paid in a future
Plan Period prior to the beginning of such future Plan Period.

 

 

10

 



 

--------------------------------------------------------------------------------

 

6.3

Distribution Election

(a)       Except as set forth in Section 6.3(b), prior to the initial
establishment of a Deferred Compensation Account for a Director, the Director
must elect that upon Separation from Service from the Board of Directors the
values and quantities held in the Directors Deferred Compensation Accounts be
distributed to the Director, pursuant to the provisions of Section 8 in a single
lump sum or in a series of annual or quarterly installments not to exceed
fifteen (15) years; provided that the Committee may establish in writing
alternative installment payment schedules for any or all of the Deferred
Compensation Accounts. In accordance with this Section 6.3(a), distributions
from the Prime Rate Investment Account and Phantom Stock Investment Account can
be in a lump sum or in annual or quarterly installments. In accordance with this
Section 6.3(a), distributions from the Deferred Stock Account and Stock Dividend
Investment Account can be lump sum or annual installments. The time for the
commencement of distributions shall be elected by the Director and shall not be
later than the first day of the month coinciding with or next following the
second anniversary of Separation from Service of Board membership.
Notwithstanding the foregoing, a Director may elect to modify his distribution
election under this Section 6.3 provided that such modification is subject to
the requirements of the Modification Delay.

(b)       In the event of a Director’s Separation from Service from the Board
with Deferred Compensation Accounts established under Section 7.5, the
Transferred Amounts and accumulated investment return held in the Accounts shall
be distributed to the Director in accordance with the Director’s distribution
election in effect under the applicable deferred compensation plan for directors
of Alabama Power Company, Georgia Power Company, Gulf Power Company, or
Mississippi Power Company on the date the Director transferred to the Board, and
the provisions of Section 8, unless such election is changed pursuant to Section
6.3(a).

 

6.4

Beneficiary Designation

A Director or former Director may designate a beneficiary to receive
distributions from the Plan in accordance with the provisions of Section 8 upon
the death of the Director. The beneficiary designation may be changed by a
Director or former Director at any time, and without the consent of the prior
beneficiary.

 

6.5

Form of Election

All elections pursuant to the provisions of this Section 6 of the Plan shall be
made in writing to the Secretary of the Company or Assistant Secretary of the
Company or such other person designated by the Committee on a form or forms
available upon request.

 

 

11

 



 

--------------------------------------------------------------------------------

SECTION 7

 

Accounts

 

7.1

Prime Rate Investment Account

A Prime Rate Investment Account shall be established for each Director electing
deferral of Cash Compensation for investment at the Prime Interest Rate. The
amount directed by the Director to such account shall be credited to it as of
the Compensation Payment Date, as applicable, and credited thereafter with
interest computed using the Prime Interest Rate. Interest shall be computed from
the date such compensation is credited to the account and compounded quarterly
at the end of each calendar quarter. The Prime Interest Rate in effect on the
first day of a calendar quarter shall be deemed the Prime Interest Rate in
effect for that entire quarter. Interest shall accrue and compound on any
balance until the amount credited to the account is fully distributed.

 

7.2

Phantom Stock Investment Account

The Phantom Stock Investment Account established for each Director electing
deferral of Cash Compensation for investment at the Common Stock investment rate
shall be credited with the number of shares (including fractional shares rounded
to the nearest ten-thousandth) of Common Stock which could have been purchased
on the Compensation Payment Date, as determined by dividing the applicable
compensation by the Market Value on such date. On the date of the payment of
dividends on the Common Stock, the Director’s Phantom Stock Investment Account
shall be credited with additional shares (including fractional shares rounded to
the nearest ten-thousandth) of Common Stock, as follows:

(a)       In the case of cash dividends, such additional shares as would have
been purchased as of the Common Stock dividend record date as if the credited
shares had been outstanding on such date and dividends reinvested thereon under
the Southern Company Southern Investment Plan;

(b)       In the case of dividends payable in property other than cash or Common
Stock, such additional shares as could be purchased at the Market Value as of
the date of payment with the fair market value of the property which would have
been payable if the credited shares had been outstanding; and

(c)       In the case of dividends payable in Common Stock, such additional
shares as would have been payable on the credited shares as if they had been
outstanding.

 

7.3

Deferred Stock Account

 

(a)

A Director’s Deferred Stock Account will be credited:

(i)        with the number of shares of Common Stock (rounded to the nearest ten
thousandth of a share) determined by dividing the sum of the amount of Cash
Compensation subject to deferral or investment in the Deferred Stock Account and
the Stock Retainer (that is denominated in dollars), by the average

 

 

12

 



 

--------------------------------------------------------------------------------

price paid by the Trustee of the Deferred Stock Trust for shares of Common Stock
with respect to the Compensation Payment Date, as reported by the Trustee, or if
the Trustee shall not at such time purchase any shares of Common Stock, by the
Market Value on such date;

(ii)       as of the date on which the Stock Retainer (that is denominated in
shares of Common Stock) is paid, with the number of shares of Common Stock
payable to the Director as his Stock Retainer; and

(iii)      as of each date on which dividends are paid on the Common Stock, with
the number of shares of Common Stock (rounded to the nearest ten thousandth of a
share) determined by multiplying the number of shares of Common Stock credited
in the Director’s Deferred Stock Account on the dividend record date, by the
dividend rate per share of Common Stock, and dividing the product by the price
per share of Common Stock attributable to the reinvestment of dividends on the
shares of Common Stock held in the Deferred Stock Trust on the applicable
dividend payment date or, if the Trustee of the Deferred Stock Trust has not
reinvested in shares of Common Stock on the applicable dividend reinvestment
date, the product shall be divided by the Market Value on the dividend payment
date.

(b)       If Southern enters into transactions involving stock splits, stock
dividends, reverse splits or any other recapitalization transactions, the number
of shares of Common Stock credited to a Director’s Deferred Stock Account will
be adjusted (rounded to the nearest ten thousandth of a share) so that the
Director’s Deferred Stock Account reflects the same equity percentage interest
in Southern after the recapitalization as was the case before such transaction.
Notwithstanding the preceding sentence and in any event, any adjustment shall
comply with the requirements of Section 409A of the Code.

(c)       If at least a majority of Southern’s stock is sold or exchanged by its
shareholders pursuant to an integrated plan for cash or property (including
stock of another corporation) or if substantially all of the assets of Southern
are disposed of and, as a consequence thereof, cash or property is distributed
to Southern’s shareholders, each Director’s Deferred Stock Account will, to the
extent not already so credited under this Section 7.3, be (i) credited with the
amount of cash or property receivable by a Southern shareholder directly holding
the same number of shares of Common Stock as is credited to such Director’s
Deferred Stock Account and (ii) debited by that number of shares of Common Stock
surrendered by such equivalent Southern shareholder. Notwithstanding the
preceding sentence and in any event, any adjustment shall comply with the
requirements of Section 409A of the Code.

(d)       Each Director who has a Deferred Stock Account also shall be entitled
to provide directions to the Trust Administrator to vote the Common Stock in his
account in the Deferred Stock Trust with respect to any matter presented for a
vote to the shareholders of Southern. Such Trust Administrator shall arrange for
distribution to all Directors in a timely manner of all communications directed
generally to the Southern shareholders as to which their votes are solicited.

 

 

13

 



 

--------------------------------------------------------------------------------

 

7.4

Stock Dividend Investment Account

(a)       A Director’s Stock Dividend Investment Account will be credited as of
the date on which a dividend is paid in stock other than Common Stock to the
Company’s common stockholders with the number of shares of such other
corporation’s stock receivable by such Southern common stockholder. Thereafter,
if dividends are paid on the above-described non-Common Stock dividends, such
subsequent dividends shall be credited in the same manner as described in
Section 7.3(a)(iii).

(b)       Each Director who has a Stock Dividend Investment Account also shall
be entitled to provide directions to the Trust Administrator to vote the
applicable corporation’s common stock held by the Deferred Stock Trust with
respect to any matter presented for a vote to such corporation’s shareholders.
The Trust Administrator shall arrange for distribution to all Directors in a
timely manner of all communications directed generally to the applicable
corporation’s shareholders as to which their votes are solicited.

 

7.5

Transferred Amounts

(a)       As soon as administratively practicable, the Company shall establish
for a Director transferring to the Board from the Southern Board or from the
board of directors of Georgia Power Company, Gulf Power Company, or Mississippi
Power Company such Deferred Compensation Accounts as are necessary to implement
Section 7.5(b).

(b)       Any Transferred Amounts will be credited to the Deferred Compensation
Account(s) established that are comparable to the deferred compensation accounts
to which such amounts were credited under the applicable deferred compensation
plan for directors of Southern, Georgia Power Company, Gulf Power Company, or
Mississippi Power Company as soon as administratively practicable following the
date the Transferred Amounts are transferred to the Plan. Thereafter, the
Transferred Amounts shall be credited with investment returns as applicable
under this Section 7 of the Plan.

SECTION 8

 

Distributions

 

8.1

Manner of Distribution

Upon the Separation from Service of a Director’s membership on the Board the
amount credited to a Director’s Deferred Compensation Accounts will be paid to
the Director or his beneficiary, as applicable, in the following manner:

(a)       the amount credited to a Director’s Prime Rate Investment Account and
Phantom Stock Investment Account shall be paid in cash;

(b)       the amount credited to a Director’s Deferred Stock Account shall,
except as otherwise provided in Section 7.3 and Section 10.5, or to the extent
the Company is otherwise, in the reasonable judgment of the Committee, precluded
from doing so, be

 

 

14

 



 

--------------------------------------------------------------------------------

paid in shares of Common Stock (with any fractional share interest therein paid
in cash to the extent of the then Market Value thereof); and

(c)       the amount credited to a Stock Dividend Investment Account shall,
except as otherwise provided in Section 10.5, be paid from the assets in the
Deferred Stock Trust in shares of the applicable corporation, provided however
if there is not a sufficient number of shares held in the Trust, the remainder
shall be paid in cash based upon the Market Value of such shares.

Such payments shall be from the general assets of the Company (including the
Deferred Cash Trust and the Deferred Stock Trust) in accordance with this
Section 8.

Notwithstanding the foregoing, in the event the Company enters into an agreement
described in Section 8.3 with respect to a Director prior to the Director’s
Separation from Service as a Director, the Company shall have no obligation to
make distributions to the Director under this Section 8.1 in connection with
such Director’s Separation from Service of membership on the Board.

 

8.2

Timing of Distribution(s)

Subject to the Committee’s authority to establish in writing alternative payment
schedules, deferred amounts shall be paid in the form of (i) a lump sum payment,
or (ii) in approximately equal annual or quarterly installments, as elected by
the Director pursuant to the provisions of Section 6.3. Such payments shall be
made (or shall commence) as soon as practicable following the Separation from
Service of Board membership except that such period shall not exceed ninety (90)
days as permitted by Code Section 409A or, if so elected by the Director in the
Distribution Election, up to twenty-four (24) months following such Separation
from Service.

If at the time of a Director’s Separation from Service of Board membership, his
Deferred Compensation Accounts have a cumulative balance of less than the limit
in effect under Section 402(g)(1)(B) of the Internal Revenue Code, the balance
of the Deferred Compensation Accounts may be distributed in a single lump sum
payment.

If the Director elected to receive annual or quarterly installments, the first
installment shall be equal to the balance in the Director’s Deferred
Compensation Accounts on such date divided by the number of annual or quarterly
installment payments. Each subsequent annual or quarterly payment shall be an
amount equal to the balance in the Director’s Deferred Compensation Accounts on
the date of payment divided by the number of remaining annual or quarterly
payments and shall be paid on the next appropriate date of payment.

The Market Value of any shares of Common Stock credited to a Director’s Phantom
Stock Investment Account shall be determined as of the twenty-fifth (25th) day
of the month immediately preceding the date of any lump sum or installment
distribution or such other date as may be determined by the Committee.

Upon the death of a Director, or a former Director prior to the payment of all
amounts credited to the Director’s Deferred Compensation Accounts, the unpaid
balance shall be paid in a

 

 

15

 



 

--------------------------------------------------------------------------------

lump sum to the designated beneficiary of such Director or former Director
within sixty (60) days of the date of death as permitted by Code Section 409A.
In the event a beneficiary designation has not been made, or the designated
beneficiary is deceased or cannot be located, payment shall be made to the
estate of the Director or former Director.

To the maximum extent permitted under Treasury Regulation § 1.409A-3(i)(3), the
Committee, in its sole discretion, may determine to pay an amount credited to a
Director’s Deferred Compensation Accounts on account of an unforeseeable
emergency.

The Market Value of any shares of Common Stock credited to a Director’s Phantom
Stock Investment Account shall be determined as of the twenty-fifth (25th) day
of the month immediately preceding the date of any lump sum or installment
distribution or such other date as may be determined by the Committee.

 

8.3

Transfers in Lieu of Distribution

If the Company enters into a written agreement with the parent, subsidiary,
affiliate or former affiliate of the Company under which the parent or affiliate
assumes the liability for a Director’s benefits accrued under the Plan in
connection with, but prior to, such Director’s Separation from Service from the
Board and the Director either has been or will be elected to the board of
directors of such parent or subsidiary, affiliate or former affiliate of the
Company, the liability for the Director’s benefits which have accrued under the
Plan as of the date the Director Separates from Service from the Board shall be
transferred from the Company to the parent or subsidiary, affiliate or former
affiliate of the Company, and the Company shall have no further obligation to
make any distributions to the Director under Section 8.1 or any other section
herein. For the avoidance of doubt, the event described in the preceding
sentence shall not constitute a distribution event whereby deferred amounts
under the Plan are paid to the Director in accordance with this Section 8.

SECTION 9

 

Funding Change in Control and Other Special Provisions

 

9.1

Funding Change in Control

Notwithstanding any other terms of the Plan to the contrary, following a Funding
Event, the provisions of this Section 9 shall apply to the payment of benefits
under the Plan with respect to any Director who is a Participant on such date.

 

9.2

Funding of Trusts

The Deferred Cash Trust and the Deferred Stock Trust (collectively “Trusts”)
have been established to hold assets of the Participating Companies under
certain circumstances as a reserve for the discharge of the Company’s
obligations under the Plan. In the event of a Funding Event involving a Funding
Change in Control, the Company shall be obligated to immediately contribute such
amounts to the Trusts as may be necessary to fully fund all benefits payable
under the Plan in accordance with the procedures set forth in Section 9.3
hereof. In addition, in order to provide the added protections for certain
individuals in accordance with Paragraph 7(b)

 

 

16

 



 

--------------------------------------------------------------------------------

of the Deferred Cash Trust and Paragraph 7(c) of the Deferred Stock Trust, the
Company may fund the Trusts prior to a Funding Event of the Company in
accordance with the terms of the Trusts. All assets held in the Trusts remain
subject only to the claims of the Participating Companies’ general creditors
whose claims against the Participating Companies are not satisfied because of
the Participating Companies’ bankruptcy or insolvency (as those terms are
defined in the Trusts). No Participant has any preferred claim on, or beneficial
ownership interest in, any assets of the Trusts before the assets are paid to
the Participant and all rights created under the Trusts, as under the Plan, are
unsecured contractual claims of the Participant against the Company.

 

9.3

Funding Timing and Dispute Resolution

As soon as practicable following a Funding Event, the Company shall contribute
to each Trust an amount based upon the funding strategy adopted by the Trust
Administrator with the assistance of an appointed actuary necessary to fulfill
the Company’s obligations pursuant to this Section 9. In the event of a dispute
over such actuary’s determination with respect to either or both Trusts, the
Company and any complaining Participant(s) shall refer such dispute to an
independent, third party actuarial consultant, chosen by the Company and such
Participant. If the Company and the Participant cannot agree on an independent,
third party actuarial consultant, the actuarial consultant shall be chosen by
lot from an equal number of actuaries submitted by the Company and the
applicable Trustee. Any such referral shall only occur once in total and the
determination by the third-party actuarial consultant shall be final and binding
upon both parties. The Company shall be responsible for all of the fees and
expenses of the independent actuarial consultant.

 

9.4

Lump Sum Payment

In the event of a Funding Change in Control, notwithstanding anything to the
contrary in the Plan, upon a Director’s Separation from Service from the Board,
that amount in the Deferred Compensation Plan Account(s) of a Participant who
was a Director determined as of the date of such Funding Change in Control shall
be paid out in a lump sum provided that such Separation from Service occurred
within two calendar years of the Funding Change in Control. The lump sum payment
shall be made within ninety (90) days of such Separation from Service as
permitted by Code Section 409A.

SECTION 10

 

General Provisions

10.1     In the event that the Company shall decide to establish an advance
accrual reserve on its books against the future expense of payments from any
Deferred Compensation Accounts, such reserve shall not under any circumstances
be deemed to be an asset of this Plan but, at all times, shall remain a part of
the general assets of the Company, subject to claims of the Company’s creditors.

10.2     A person entitled to any amount under this Plan shall be a general
unsecured creditor of the Company with respect to such amount. Furthermore, a
person entitled to a

 

 

17

 



 

--------------------------------------------------------------------------------

payment or distribution with respect to a Deferred Compensation Account shall
have a claim upon the Company only to the extent of the balance in his Deferred
Compensation Accounts.

10.3     The Company will pay all commissions, fees, and expenses that may be
incurred in operating the Plan.

10.4     The Company will pay its prorated share of all commissions, fees, and
expenses that may be incurred in operating any trust(s) established under the
Plan (including the Deferred Stock Trust and the Deferred Cash Trust).

 

10.5

Notwithstanding any other provision of this Plan:

(a)       elections under this Plan may only be made by Directors while they are
directors of the Company; (with the exception of the designation of
beneficiaries); and

(b)       distributions otherwise payable to a Director in the form of Common
Stock or other corporation’s stock shall be delayed and/or instead paid in cash
in an amount equal to the fair market value thereof if such payment in stock
would violate any federal or State securities laws (including Section 16(b) of
the Securities Exchange Act of 1934, as amended) and/or rules and regulations
promulgated thereunder.

10.6     Directors, their legal representatives and their beneficiaries shall
have no right to anticipate, alienate, sell, assign, transfer, pledge or
encumber their interests in the Plan, nor shall such interests be subject to
attachment, garnishment, levy or execution by or on behalf of creditors of the
Directors or of their beneficiaries.

SECTION 11

 

Administration

 

11.1

General Provisions

The Committee shall administer the Plan in accordance with its terms and shall
have all powers necessary to carry out the provisions of the Plan as may be more
particularly set forth herein. The Committee shall interpret the Plan and shall
determine all questions arising in the administration, interpretation, and
application of the Plan. Any such determination by the Committee shall be
conclusive and binding on all persons. The Committee shall be the Plan’s agent
for service of process.

The Committee may delegate to such officers, employees, or departments of the
Company or Southern, such authority, duties, and responsibilities of the
Committee as it, in its sole discretion, considers necessary or appropriate for
the proper and efficient operation of the Plan, including, without limitation,
(i) interpretation of the Plan, (ii) approval and payment of claims, and (iii)
establishment of procedures for administration of the Plan.

 

 

18

 



 

--------------------------------------------------------------------------------

 

11.2

Claims Process

If a claim for benefits under the Plan is denied, in whole or in part, the
Committee will provide a written notice of the denial within a reasonable period
of time, but not later than 90 days after the claim is received. If special
circumstances require more time to process the claim, the Committee will issue a
written explanation of the special circumstances prior to the end of the 90 day
period and a decision will be made as soon as possible, but not later than 180
days after the claim is received.

The written notice of claim denial will include:

 

•

Specific reasons why the claim was denied;

 

•

Specific references to applicable provisions of the Plan document or other
relevant records or papers on which the denial is based, and information about
where a Participant or his or her beneficiary may see them;

 

•

A description of any additional material or information needed to process the
claim, and an explanation of why such material or information is necessary;

 

•

An explanation of the claims review procedure, including the time limits
applicable to such procedure, as well as a statement notifying the Participant
or his or her beneficiary of their right to file suit if the claim for benefits
is denied, in whole or in part, on review.

Upon request, a Participant or his or her beneficiary will be provided without
charge, reasonable access to, and copies of, all non-confidential documents that
are relevant to any denial of benefits. A claimant has 60 days from the day he
or she receives the original denial to request a review. Such request must be
made in writing and sent to the Committee. The request should state the reasons
why the claim should be reviewed and may also include evidence or documentation
to support the claimant’s position.

The Committee will reconsider the claimant’s claim, taking into account all
evidence, documentation, and other information related to the claim and
submitted on the claimant’s behalf, regardless of whether such information was
submitted or considered in the initial denial of the claim. The Committee will
make a decision within 60 days. If special circumstances require more time for
this process, the claimant will receive written explanation of the special
circumstances prior to the end of the initial 60 day period and a decision will
be sent as soon as possible, but not later than 120 days after the Committee
receives the request.

No legal action to recover benefits or enforce or clarify rights under a Plan
can be commenced until the Participant or his or her beneficiary has first
exhausted the claims and review procedures provided under the Plan.

 

 

19

 



 

--------------------------------------------------------------------------------

SECTION 12

 

Amendment, Termination and Effective Date

 

12.1

Amendment of the Plan

The Plan may be amended or terminated at any time by the Board of Directors,
provided, however, that no such amendment or termination of the Plan shall be
effective if such amendment or termination is made or is effective within a
period that is (a) six (6) months before, or at any time after, a Preliminary
Change in Control and (b) prior to (x) the earlier of such time as the Southern
Committee shall have determined that the event that gave rise to such
Preliminary Change in Control shall not be Consummated or (y) two years
following the respective Change in Control, unless such amendment or termination
during such period has the effect of increasing benefits to Participants under
the Plan, is determined by the Board of Directors to be immaterial, or applies
solely to Directors who, in the case of a Company Change in Control, are not
Directors on the date of the respective Preliminary Change in Control, or, in
the case of a Southern Change in Control, are not Directors on the date of the
respective Southern Change in Control. Following a Change in Control, nothing in
this Section 12.1 shall prevent the Board of Directors from amending or
terminating the Plan as to any subsequent Change in Control provided that no
such amendment or termination shall impair any rights or reduce any benefits
previously accrued under the Plan as a result of a previous Change in Control.

 

12.2

No Impairment of Benefits

Notwithstanding the provisions of Section 12.1 herein, no amendment to or
termination of the Plan shall impair any rights to benefits that have accrued
hereunder.

 

12.3

Section 409A of the Code

All payments of “non-qualified deferred compensation” (within the meaning of
Section 409A of the Code), whether or not expressly designated as such, are
intended to comply with the requirements of Section 409A, and shall be
interpreted in accordance therewith. Neither the Participant nor the Company may
accelerate any such deferred payment, except in compliance with Section 409A for
such events that include but may not be limited to a termination of the Plan.

 

12.4

Governing Law

This Plan shall be construed in accordance with and governed by the laws of the
state of the Company to the extent not inconsistent with the requirement of the
Employee Retirement Income Security Act of 1974, as amended, and Section 409A of
the Code.

 

 

20

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Plan, as amended and restated effective January 1, 2008,
has been executed pursuant to resolutions of the Board of Directors of Alabama
Power Company, this 25th day of April, 2008.

 

ALABAMA POWER COMPANY

 

 

 

By: /s/Kay I. Worley

Assistant Corporate Secretary

 

Attest:

By:

/s/Ceila H. Shorts

Assistant Corporate Secretary

 

 

21

 



 

--------------------------------------------------------------------------------

SCHEDULE OF PROVISIONS FOR PRE-2005 DEFERRALS

SECTION 1

Purpose

             1.1       Schedule of Provisions for Pre-2005 Deferrals: This
Schedule sets forth the operative provisions of the Plan applicable to
“grandfathered” deferrals of Cash Compensation and Stock Retainer made by
Participants which are treated by the Company as not subject to Section 409A of
the Code. The Deferred Compensation Account balance (plus earnings thereon) of
the grandfathered deferrals shall only be subject to the provisions set forth in
this Schedule. In accordance with transition rules under Section 409A of the
Code, Internal Revenue Service Notice 2005-1, Treasury Regulation Section
1.409A-1 et seq., or any other applicable guidance from the Department of
Treasury, these provisions are only intended t o preserve the rights and
features of the “grandfathered” deferrals and are, therefore, not intended to
“materially modify” any aspect of such rights and features. Provisions of this
Schedule should be so construed whenever necessary or appropriate. Provisions in
this Schedule shall only be amended in accordance with this Schedule’s terms.

SECTION 2

Definitions

2.1       “Beneficial Ownership” means beneficial ownership within the meaning
of Rule 13d-3 promulgated under the Exchange Act.

 

2.2

“Board” or “Board of Directors” means the Board of Directors of the Company.

2.3       “Business Combination” means a reorganization, merger or consolidation
or sale of Southern with another corporation or an entity treated as a
corporation for United States federal income tax purposes.

2.4       “Cash Compensation” means the annual retainer fees and meeting fees
payable to a Director in cash.

2.5       “Code” means the Internal Revenue Code of 1986, as amended, or any
successor statute.

2.6       “Committee” means the Compensation Committee of the Board, or such
other committee as may be designated by the Board to be responsible for
administering the Plan and this Schedule.

2.7       “Common Stock” means the common stock of Southern, including any
shares into which it may be split, subdivided, or combined.

 

2.8

“Company” means Alabama Power Company, or any successor thereto.

 

22

 



 

--------------------------------------------------------------------------------

 

2.9

“Company Change in Control” means the following:

(a)       The Consummation of an acquisition by any Person of Beneficial
Ownership of 50% or more of the combined voting power of the then outstanding
Voting Securities of the Company; provided, however, that for purposes of this
Section 2.9, any acquisition by an Employee, or Group composed entirely of
Employees, any qualified pension plan, any publicly held mutual fund or any
employee benefit plan (or related trust) sponsored or maintained by Southern or
any corporation Controlled by Southern shall not constitute a Change in Control;

(b)       Consummation of a reorganization, merger or consolidation of the
Company (a “Company Business Combination”), in each case, unless, following such
Company Business Combination, Southern Controls the corporation surviving or
resulting from such Company Business Combination; or

(c)       Consummation of the sale or other disposition of all or substantially
all of the assets of the Company to an entity which Southern does not Control.

2.10     “Compensation Payment Date” means the date on which compensation,
including Cash Compensation, and the Stock Retainer, is payable to a Director or
compensation which would otherwise be payable to a Director if an election to
defer such compensation had not been made.

2.11     “Consummation” means the completion of the final act necessary to
complete a transaction as a matter of law, including, but not limited to, any
required approvals by the corporation’s shareholders and board of directors, the
transfer of legal and beneficial title to securities or assets and the final
approval of the transaction by any applicable domestic or foreign governments or
agencies.

2.12     “Control” means, in the case of a corporation, Beneficial Ownership of
more than 50% of the combined voting power of the corporation’s Voting
Securities, or in the case of any other entity, Beneficial Ownership of more
than 50% of such entity’s voting equity interests.

2.13     “Deferred Cash Trust” means the Deferred Cash Compensation Trust for
Directors of The Southern Company and its Subsidiaries.

2.14     “Deferred Compensation Account” means the Prime Rate Investment
Account, the Phantom Stock Investment Account, the Deferred Stock Account,
and/or the Stock Dividend Investment Account applicable to “grandfathered”
deferrals of Cash Compensation and Stock Retainer made by Participants which are
treated by the Company as not subject to Section 409A of the Code.

2.15     “Deferred Pension Election” means the election by a Director who had a
Pension Benefit as of the Termination Date, who made a single one-time election,
to credit all his Pension Benefit into (i) the Prime Rate Investment Account or
(ii) the Phantom Stock Investment Account in connection with the deferral of
receipt of the Director’s Pension Benefit until termination from the Board.

 

23

 



 

--------------------------------------------------------------------------------

2.16     “Deferred Stock Account” means the bookkeeping account established
under Section 5.3 of this Schedule on behalf of a Director and includes shares
of Common Stock credited thereto to reflect the reinvestment of dividends
pursuant to Section 5.3(a)(iii) of this Schedule.

2.17     “Deferred Stock Trust” means the Deferred Stock Trust for Directors of
The Southern Company and its Subsidiaries.

 

2.18

“Director” means a member of the Board.

2.19     “Distribution Election” means the designation by a Director of the
manner of distribution of the amounts and quantities held in the Director’s
Deferred Compensation Accounts upon the director’s termination from the Board
pursuant to Section 6.3 of this Schedule.

2.20     “Employee” means an employee of Southern or any of its subsidiaries
that are “employing companies” as defined in the Southern Company Deferred
Compensation Plan as amended and restated effective January 1, 2005, and as may
be amended from time to time.

 

2.21

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2.22

“Funding Change in Control means any of the following:

(a)       The Consummation of an acquisition by any Person of Beneficial
Ownership (during the 12-month period ending on the date of the most recent
acquisition by such Person) of 35% or more of Southern’s Voting Securities;
provided, however, that for purposes of this subsection (a), the following
acquisitions of Southern’s Voting Securities shall not constitute a Funding
Change in Control:

 

(i)

any acquisition directly from Southern;

 

(ii)

any acquisition by Southern;

(iii)      any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Southern or any corporation controlled by Southern;

(iv)      any acquisition by a qualified pension plan or publicly held mutual
fund;

(v)       any acquisition by an employee of Southern or its subsidiary or
affiliate, or Group composed exclusively of such employees; or

(vi)      any Business Combination which would not otherwise constitute a
Funding Change in Control because of the application of clauses (i), (ii) and
(iii) of this Section 2.22(a);

(b)       The date a majority of members of the Southern Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not

 

24

 



 

--------------------------------------------------------------------------------

endorsed by a majority of the members of the Southern Board of Directors before
the date of the appointment or election;

(c)       The Consummation of a Business Combination, unless, following such
Business Combination, all of the following three conditions are met:

(i)        all or substantially all of the individuals and entities who held
Beneficial Ownership, respectively, of Southern’s Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly, 50%
or more of the combined voting power of the Voting Securities of the corporation
surviving or resulting from such Business Combination, (including, without
limitation, a corporation which as a result of such transaction holds Beneficial
Ownership of all or substantially all of Southern’s Voting Securities or all or
substantially all of Southern’s assets) (such surviving or resulting corporation
to be referred to as “Surviving Company”), in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of
Southern’s Voting Securities;

(ii)       no Person (excluding any corporation resulting from such Business
Combination, any qualified pension plan, publicly held mutual fund, Group
composed exclusively of employees or employee benefit plan (or related trust) of
Southern, its subsidiaries or Surviving Company) holds Beneficial Ownership,
directly or indirectly, of 35% or more of the combined voting power of the then
outstanding Voting Securities of Surviving Company except to the extent that
such ownership existed prior to the Business Combination; and

(iii)      the majority of the members of the board of directors of Surviving
Company during the 12-month period following the Business Combination were
members of the Southern Board of Directors at the earlier of the date of
execution of the initial agreement, or of the action of the Southern Board of
Directors, providing for such Business Combination or such members of the board
of directors of the Surviving Company are directors whose appointment or
election was endorsed by a majority of the members of such Southern Board of
Directors.

(d)       The Consummation of an acquisition by any Person of Beneficial
Ownership (during the 12-month period ending on the date of the most recent
acquisition by such Person) of 50% or more of the combined voting power of the
then outstanding Voting Securities of the Company; provided, however, that for
purposes of this Section 2.22(d), any acquisition by an employee of Southern or
its subsidiary or affiliate, or Group composed entirely of such employees, any
qualified pension plan, publicly held mutual fund or any employee benefit plan
(or related trust) sponsored or maintained by Southern or any corporation
Controlled by Southern shall not constitute a Funding Change in Control;

(e)       The Consummation of a reorganization, merger or consolidation of the
Company with another corporation (a “Funding Subsidiary Business Combination”),
in each case, unless, following such Funding Subsidiary Business Combination,
Southern

 

25

 



 

--------------------------------------------------------------------------------

Controls the corporation surviving or resulting from such Funding Subsidiary
Business Combination, or

(f)        The Consummation of the sale or other disposition of all or
substantially all of the assets of the Company to an entity that Southern does
not Control; provided, however, that for purposes of this subsection (f) the
following sales or dispositions otherwise described herein shall not constitute
a Funding Change in Control:

(i)        the sale or other disposition of all or substantially all of the
assets of the Company to Southern or to a shareholder of Southern in exchange
for or with respect to such shareholder’s stock of Southern;

(ii)       the sale of other disposition of all or substantially all of the
assets of the Company to a Person that owns, directly or indirectly, 50% or more
of the total value or voting power of the outstanding stock of Southern; or

(iii)      the sale or other disposition of all or substantially all of the
assets of the Company to an entity Controlled by shareholders of Southern that
hold, directly or indirectly, 50% or more of the total value or voting power of
all of the outstanding stock of Southern.

For purposes of this Section 2.22(f) “all or substantially all of the assets”
means at least 80% of the gross value of the assets of the entity immediately
before the acquisition.

2.23     “Funding Event” shall mean the occurrence of any of the following
events as administratively determined by the Southern Committee:

(a)       Southern or the Company has entered into a written agreement, such as,
but not limited to, a letter of intent, which, if Consummated, would result in a
Funding Change in Control;

(b)       Southern, the Company or any other Person publicly announces an
intention to take or to consider taking actions which, if Consummated, would
result in a Funding Change in Control under circumstances where the Consummation
of the announced action or intended action is legally and financially possible;

(c)       Any Person acquires Beneficial Ownership of fifteen percent (15%) or
more of the Common Stock; or

(d)       The Southern Board of Directors or the board of directors of the
Company elects to otherwise fund the Deferred Cash Trust and Deferred Stock
Trust in accordance with the provisions of Section 7 of this Schedule.

2.24     “Funding Subsidiary Business Combination” shall have the meaning set
forth in Section 2.22(e) hereof.

 

2.25

“Group” has the meaning set forth in Section 14(d) of the Exchange Act.

 

26

 



 

--------------------------------------------------------------------------------

2.26     “Incumbent Board” means those individuals who constitute the Southern
board of directors as of January 1, 2008, plus any individual who shall become a
director subsequent to such date whose election or nomination for election by
Southern’s shareholders was approved by a vote of at least 75% of the directors
then comprising the Incumbent Board. Notwithstanding the foregoing, no
individual who shall become a director of the Southern board of directors
subsequent to January 1, 2008, whose initial assumption of office occurs as a
result of an actual or threatened election contest (within the meaning of Rule
14a-11 of the regulations promulgated under the Exchange Act) with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Southern board
of directors shall be a member of the Incumbent Board.

2.27     “Market Value” means the average of the high and low prices of the
Common Stock, as published in the Wall Street Journal in its report of New York
Stock Exchange composite transactions, on the date such Market Value is to be
determined, as specified herein (or the average of the high and low sale prices
on the trading day immediately preceding such date if the Common Stock is not
traded on the New York Stock Exchange on such date).

2.28     “Participant” means a Director or former Director who has an unpaid
Deferred Compensation Account balance under this Schedule.

2.29     “Participating Companies” means those companies that are affiliated
with Southern whose boards of directors have authorized the establishment of
trust(s) for the funding of their respective directors’ Deferred Compensation
Accounts under their respective Deferred Compensation Plans for Directors,
including the Plan as maintained by the Company for its Directors.

2.30     “Pension Benefit” means the U.S. dollar amount of the
actuarially-determined present value of benefits based on a Director’s expected
service at the required retirement date under The Southern Company Outside
Directors Pension Plan, as calculated as of the Termination Date, plus accrued
earnings on such amount calculated as if invested at the Prime Interest Rate
from the Termination Date, until such amount is invested in Deferred
Compensation Accounts.

2.31     “Pension Benefit Investment Date” means the date to be determined by
the Committee, as of which the Director’s Pension Benefit will be credited to a
Deferred Compensation Account in accordance with the director’s Deferred Pension
Election.

2.32     “Person” means any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act.

2.33     “Phantom Stock Investment Account” means the bookkeeping account
established pursuant to Section 5.2 of this Schedule in which a Director may
elect to defer Cash Compensation or make investments, and includes amounts
credited thereto to reflect the reinvestment of dividends.

2.34     “Plan” means the Deferred Compensation Plan for Outside Directors of
Alabama Power Company as from time to time in effect.

 

27

 



 

--------------------------------------------------------------------------------

 

2.35

“Plan Period” means the period designated in Section 4.

2.36     “Preliminary Change in Control” means the occurrence of any of the
following as determined by the Southern Committee:

(a)       Southern or the Company has entered into a written agreement, such as,
but not limited to, a letter of intent, which, if Consummated, would result in a
Southern Change in Control or a Company Change in Control, as the case may be;

(b)       Southern, the Company or any Person publicly announces an intention to
take or to consider taking actions which, if Consummated, would result in a
Southern Change in Control or a Company Change in Control under circumstances
where the Consummation of the announced action or intended action is legally and
financially possible;

(c)       Any Person becomes the Beneficial Owner of fifteen percent (15%) or
more of the Common Stock; or

(d)       The Southern board of directors or the board of directors of the
Company has declared that a Preliminary Change in Control has occurred.

2.37      “Prime Interest Rate” means the prime rate of interest as published in
the Wall Street Journal, or its successor on the 1st day of each quarter.

2.38     “Prime Rate Investment Account” means the bookkeeping account
established pursuant to Section 5.1 of this Schedule in which a Director may
elect to defer Cash Compensation or make investments, the investment return on
which is computed at the Prime Interest Rate.

 

2.39

“Southern” means The Southern Company.

 

2.40

“Southern Change in Control” means any of the following:

(a)       The Consummation of an acquisition by any Person of Beneficial
Ownership of 20% or more of Southern’s Voting Securities; provided, however,
that for purposes of this subsection (a), the following acquisitions of
Southern’s Voting Securities shall not constitute a Change in Control:

 

(i)

any acquisition directly from Southern,

 

(ii)

any acquisition by Southern,

(iii)      any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Southern or any corporation controlled by Southern,

(iv)      any acquisition by a qualified pension plan or publicly held mutual
fund,

 

28

 



 

--------------------------------------------------------------------------------

(v)       any acquisition by an Employee or Group composed exclusively of
Employees, or

(vi)      any Business Combination which would not otherwise constitute a Change
in Control because of the application of clauses (i), (ii) and (iii) of Section
2.40(a) of this Schedule;

(b)       A change in the composition of Southern’s board of directors whereby
individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of Southern’s board of directors; or

(c)       Consummation of a Business Combination, unless, following such
Business Combination, all of the following three conditions are met:

(i)        all or substantially all of the individuals and entities who held
Beneficial Ownership, respectively, of Southern’s Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly, 65%
or more of the combined voting power of the Voting Securities of the corporation
surviving or resulting from such Business Combination, (including, without
limitation, a corporation which as a result of such transaction holds Beneficial
Ownership of all or substantially all of Southern’s Voting Securities or all or
substantially all of Southern’s assets) (such surviving or resulting corporation
to be referred to as “Surviving Company”), in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of
Southern’s Voting Securities;

(ii)       no Person (excluding any corporation resulting from such Business
Combination, any qualified pension plan, publicly held mutual fund, Group
composed exclusively of employees or employee benefit plan (or related trust) of
Southern, its subsidiaries, or Surviving Company) holds Beneficial Ownership,
directly or indirectly, of 20% or more of the combined voting power of the then
outstanding Voting Securities of Surviving Company except to the extent that
such ownership existed prior to the Business Combination; and

(iii)      at least a majority of the members of the board of directors of Board
were members of the Incumbent Board at the earlier of the date of execution of
the initial agreement, or of the action of the Southern board of directors,
providing for such Business Combination.

2.41     “Southern Committee” means a committee comprised of the Chairman of the
Southern Board, the Chief Financial Officer of Southern, and the General Counsel
of Southern.

2.42     “Stock Dividend Investment Account” means the bookkeeping account(s)
established pursuant to Section 5.4 of this Schedule on behalf of a Director
that is credited with shares of stock, other than Common Stock, paid as a
dividend on shares of Common Stock.

2.43     “Stock Retainer” means the annual Board retainer fee that is paid to
the Director in the form of Common Stock.

 

29

 



 

--------------------------------------------------------------------------------

2.44     “Termination Date” means January 1, 1997, the date as of which The
Southern Company Outside Directors Pension Plan was effectively terminated.

2.45     “Trust Administrator” means the individual or committee that is
established in the Deferred Stock Trust and the Deferred Cash Trust, to
administer such trusts on behalf of the Participating Companies.

2.46     “Voting Securities” means the outstanding voting securities of a
corporation entitling the holder thereof to vote generally in the election of
such corporation’s directors.

Where the context requires, words in the masculine gender shall include the
feminine gender, words in the singular shall include the plural, and words in
the plural shall include the singular.

SECTION 3

Eligibility

For so long as a Director has a Deferred Compensation Account balance governed
by this Schedule, he or she shall be a Participant in the Plan for purposes of
this Schedule, and such Deferred Compensation Account balance shall be
maintained and administered solely in accordance with the terms of this
Schedule.

SECTION 4

 

Plan Periods

No new deferral elections may be made which are subject to this Schedule.

SECTION 5

 

Accounts

 

5.1

Prime Rate Investment Account

A Prime Rate Investment Account shall be established for each Director electing
deferral of Cash Compensation for investment at the Prime Interest Rate. The
amount directed by the Director to such account shall be credited to it as of
the Pension Benefit Investment Date or Compensation Payment Date, as applicable,
and credited thereafter with interest computed using the Prime Interest Rate.
Interest shall be computed from the date such compensation is credited to the
account and compounded quarterly at the end of each calendar quarter. The Prime
Interest Rate in effect on the first day of a calendar quarter shall be deemed
the Prime Interest Rate in effect for that entire quarter. Interest shall accrue
and compound on any balance until the amount credited to the account is fully
distributed.

 

30

 



 

--------------------------------------------------------------------------------

 

5.2

Phantom Stock Investment Account

The Phantom Stock Investment Account established for each Director electing
deferral of Cash Compensation for investment at the Common Stock investment rate
shall be credited with the number of shares (including fractional shares rounded
to the nearest ten-thousandth) of Common Stock which could have been purchased
on the Pension Benefit Investment Date or the Compensation Payment Date, as
applicable, as determined by dividing the applicable compensation by the Market
Value on such date. On the date of the payment of dividends on the Common Stock,
the Director’s Phantom Stock Investment Account shall be credited with
additional shares (including fractional shares rounded to the nearest
ten-thousandth) of Common Stock, as follows:

(a)       In the case of cash dividends, such additional shares as would have
been purchased as of the Common Stock dividend record date as if the credited
shares had been outstanding on such date and dividends reinvested thereon under
the Southern Company Southern Investment Plan;

(b)       In the case of dividends payable in property other than cash or Common
Stock, such additional shares as could be purchased at the Market Value as of
the date of payment with the fair market value of the property which would have
been payable if the credited shares had been outstanding; and

(c)       In the case of dividends payable in Common Stock, such additional
shares as would have been payable on the credited shares as if they had been
outstanding.

 

5.3

Deferred Stock Account

 

(a)

A Director’s Deferred Stock Account will be credited:

(i)        with the number of shares of Common Stock (rounded to the nearest ten
thousandth of a share) determined by dividing the sum of the amount of Cash
Compensation subject to deferral or investment in the Deferred Stock Account and
the Stock Retainer (that is denominated in dollars), by the average price paid
by the Trustee of the Deferred Stock Trust for shares of Common Stock with
respect to the Pension Benefit Investment Date or the Compensation Payment Date,
as applicable, as reported by the Trustee, or if the Trustee shall not at such
time purchase any shares of Common Stock, by the Market Value on such date;

(ii)       as of the date on which Stock Retainer (that is denominated in shares
of Common Stock) is paid, with the number of shares of Common Stock payable to
the Director as his Stock Retainer; and

(iii)      as of each date on which dividends are paid on the Common Stock, with
the number of shares of Common Stock (rounded to the nearest ten thousandth of a
share) determined by multiplying the number of shares of Common Stock credited
in the Director’s Deferred Stock Account on the dividend record date, by the
dividend rate per share of Common Stock, and dividing the

 

31

 



 

--------------------------------------------------------------------------------

product by the price per share of Common Stock attributable to the reinvestment
of dividends on the shares of Common Stock held in the Deferred Stock Trust on
the applicable dividend payment date or, if the Trustee of the Deferred Stock
Trust has not reinvested in shares of Common Stock on the applicable dividend
reinvestment date, the product shall be divided by the Market Value on the
dividend payment date.

(b)       If Southern enters into transactions involving stock splits, stock
dividends, reverse splits or any other recapitalization transactions, the number
of shares of Common Stock credited to a Director’s Deferred Stock Account will
be adjusted (rounded to the nearest ten thousandth of a share) so that the
Director’s Deferred Stock Account reflects the same equity percentage interest
in Southern after the recapitalization as was the case before such transaction.

(c)       If at least a majority of Southern’s stock is sold or exchanged by its
shareholders pursuant to an integrated plan for cash or property (including
stock of another corporation) or if substantially all of the assets of Southern
are disposed of and, as a consequence thereof, cash or property is distributed
to Southern’s shareholders, each Director’s Deferred Stock Account will, to the
extent not already so credited under this Section 5.3, be (i) credited with the
amount of cash or property receivable by a Southern shareholder directly holding
the same number of shares of Common Stock as is credited to such Director’s
Deferred Stock Account and (ii) debited by that number of shares of Common Stock
surrendered by such equivalent Southern shareholder.

(d)       Each Director who has a Deferred Stock Account also shall be entitled
to provide directions to the Trust Administrator to vote the Common Stock in his
account in the Deferred Stock Trust with respect to any matter presented for a
vote to the shareholders of Southern. Such Trust Administrator shall arrange for
distribution to all Directors in a timely manner of all communications directed
generally to the Southern shareholders as to which their votes are solicited.

 

5.4

Stock Dividend Investment Account

(a)       A Director’s Stock Dividend Investment Account will be credited as of
the date on which a dividend is paid in stock other than Common Stock to the
Company’s common stockholders with the number of shares of such other
corporation’s stock receivable by such Southern common stockholder. Thereafter,
if dividends are paid on the above-described non-Common Stock dividends, such
subsequent dividends shall be credited in the same manner as described in
Section 5.3(a)(iii) of this Schedule.

(b)       Each Director who has a Stock Dividend Investment Account also shall
be entitled to provide directions to the Trust Administrator to vote the
applicable corporation’s common stock held by the Deferred Stock Trust
equivalent to the number of shares credited to the Director’s Stock Dividend
Investment Account with respect to any matter presented for a vote to such
corporation’s shareholders. The Trust Administrator shall arrange for
distribution to all Directors in a timely manner of all

 

32

 



 

--------------------------------------------------------------------------------

communications directed generally to the applicable corporation’s shareholders
as to which their votes are solicited.

SECTION 6

 

Distributions

6.1       Upon the termination of a Director’s membership on the Board the
amount credited to a Director’s Deferred Compensation Accounts will be paid to
the Director or his beneficiary, as applicable, in the following manner:

(a)       the amount credited to a Director’s Prime Rate Investment Account and
Phantom Stock Investment Account shall be paid in cash;

(b)       the amount credited to a Director’s Deferred Stock Account shall,
except as otherwise provided in Sections 5.3 and 6.6 of this Schedule, or to the
extent the Company is otherwise, in the reasonable judgment of the Committee,
precluded from doing so, be paid in shares of Common Stock (with any fractional
share interest therein paid in cash to the extent of the then Market Value
thereof); and

(c)       the amount credited to a Stock Dividend Investment Account shall,
except as otherwise provided in Section 6.6 of this Schedule, be paid from the
assets in the Deferred Stock Trust in shares of the applicable corporation,
however if there is not a sufficient number of shares held in the Trust, the
remainder shall be paid in cash based upon the Market Value of such shares held
in the Trust, the remainder shall be paid in cash based upon the Market Value of
such shares.

Such payments shall be from the general assets of the Company (including the
Deferred Cash Trust and the Deferred Stock Trust) in accordance with this
Section 6.

6.2       Unless other arrangements are specified by the Committee on a uniform
and nondiscriminatory basis, deferred amounts shall be paid in the form of (i) a
lump sum payment, or (ii) in approximately equal annual or quarterly
installments, as elected by the Director pursuant to the provisions of Section
6.3 of this Schedule, provided, however, that payments shall be made only in a
single lump sum if payment commences due to termination for cause. Such payments
shall be made (or shall commence) as soon as practicable following the
termination of Board membership or, if so elected in the Distribution Election,
up to twenty-four (24) months following such termination.

If at the time of a Director’s termination of Board membership, his Deferred
Compensation Accounts have a cumulative balance of less than $75,000, the
balance of the Deferred Compensation Accounts may be distributed in a single
lump sum payment or in three or fewer approximately equal annual installments,
in the discretion of the Committee if the Director has elected a longer
installment payout period.

In the event a Director elected to receive the balance of his Deferred
Compensation Accounts in a lump sum, distribution shall be made on the first day
of the month selected by the Director on his Distribution Election, or as soon
as reasonably possible thereafter. If the Director

 

33

 



 

--------------------------------------------------------------------------------

elected to receive annual or quarterly installments, the first payment shall be
made on the first day of the month selected by a Director, or as soon as
reasonably possible thereafter, and shall be equal to the balance in the
Director’s Deferred Compensation Accounts on such date divided by the number of
annual or quarterly installment payments. Each subsequent annual or quarterly
payment shall be an amount equal to the balance in the Director’s Deferred
Compensation Accounts on the date of payment divided by the number of remaining
annual or quarterly payments.

Notwithstanding a Director’s election to receive his Deferred Compensation
Account balance in installments, the Committee, upon request of the Director and
in its sole discretion, may accelerate the payment of any such installments for
cause, such as financial hardship or financial emergency. The Market Value of
any shares of Common Stock credited to a Director’s Phantom Stock Investment
Account shall be determined as of the twenty-fifth (25th) day of the month
immediately preceding the date of any lump sum or installment distribution or
such other date as may be determined by the Committee.

Upon the death of a Director, or a former Director prior to the payment of all
amounts credited to the Director’s Deferred Compensation Accounts, the unpaid
balance shall be paid in the sole discretion of the Committee (i) in a lump sum
to the designated beneficiary of such Director or former Director within thirty
(30) days of the date of death (or as soon as reasonably possible thereafter) or
(ii) in accordance with the Distribution Election made by such Director or
former Director. In the event a beneficiary designation has not been made, or
the designated beneficiary is deceased or cannot be located, payment shall be
made to the estate of the Director or former Director. Notwithstanding a
Director’s election to receive his Deferred Compensation Account balance in
installments, the Committee, upon request of the legal representative of the
Director’s estate and in its sole discretion, may accelerate the payment of any
such installments for cause, such as financial hardship or financial emergency.
The Market Value of any shares of Common Stock credited to a Director’s Phantom
Stock Investment Account shall be determined as of the twenty-fifth (25th) day
of the month immediately preceding the date of any lump sum or installment
distribution or such other date as may be determined by the Committee.

 

6.3

Distribution Election

(a)       Except as set forth in Section 6.3 (b) of this Schedule, prior to the
initial establishment of a Deferred Compensation Account for a Director, the
Director must elect, in writing, that upon termination from the Board of
Directors the values and quantities held in the Directors Deferred Compensation
Accounts be distributed to the Director, pursuant to the provisions of this
Section 6, in a lump sum or in a series of annual or quarterly installments not
to exceed fifteen (15) years. Distributions from the Prime Rate Investment
Account and Phantom Stock Investment Account can be in a lump sum or in annual
or quarterly installments. Distributions from the Deferred Stock Account and
Stock Dividend Investment Account can be lump sum or annual installments. The
time for the commencement of distribution shall not be later than the first day
of the month or quarter coinciding with or next following the second anniversary
of termination of Board membership.

 

34

 



 

--------------------------------------------------------------------------------

(b)       Any Director who made a Deferred Pension Election made a Distribution
Election at the time the Deferred Pension Election was made attributable to the
Pension Benefit and any accumulated investment return.

(c)       Distribution Elections made under Sections 6.3(a) and (b) above are
irrevocable except that a Director may amend any of the Distribution Elections
then in effect while the Director is still a director of the Company as required
under Section 6.6 of this Schedule provided the amended election is made not
later than the 366th day prior to the Director’s termination of Board
membership. In addition, any amendment to a Distribution Election must be made
on a form prescribed by the Committee and delivered to the Secretary or
Assistant Secretary of the Company.

 

6.4

Beneficiary Designation

A Director or former Director may designate a beneficiary to receive
distributions under this Schedule in accordance with the provisions of this
Section 6 upon the death of the director. The beneficiary designation may be
changed by a Director or former Director at any time, and without the consent of
the prior beneficiary.

 

6.5

Form of Election

All elections pursuant to the provisions of this Section 6 of the Schedule shall
be made in writing to the Secretary or Assistant Secretary of the Company on a
form or forms available upon request of the Secretary or Assistant Secretary.

 

6.6

Distribution Limitations

Notwithstanding any other provision of this Schedule: (i) elections under this
Schedule may only be made by Directors while they are directors of the Company
(with the exception of the designation of beneficiaries), and (ii) distributions
otherwise payable to a Director in the form of Common Stock or other
corporation’s stock shall be delayed and/or instead paid in cash in an amount
equal to the fair market value thereof if such payment in Common Stock would
violate any federal or State securities laws (including Section 16(b) of the
Securities Exchange Act of 1934, as amended) and/or rules and regulations
promulgated thereunder.

SECTION 7

 

Change in Control and Other Special Provisions

7.1       Notwithstanding any other terms of this Schedule to the contrary,
following a Funding Event or a Preliminary Change in Control as the case may be,
the provisions of this Section 7 shall apply to the payment of benefits under
this Schedule with respect to any Director who is a Participant on such date.

7.2       The Deferred Cash Trust and the Deferred Stock Trust (collectively
“Trusts”) have been established to hold assets of the Participating Companies
under certain circumstances as a reserve for the discharge of the Company’s
obligations under the Schedule. In the event of a Funding Event involving a
Funding Change in Control of Southern or the Company, the

 

35

 



 

--------------------------------------------------------------------------------

Company shall be obligated to immediately contribute such amounts to the Trusts
as may be necessary to fully fund all benefits payable under this Schedule in
accordance with the procedures set forth in Section 7.3 hereof. In addition, in
order to provide the added protections for certain individuals in accordance
with Paragraph 7(b) of the Deferred Cash Trust and Paragraph 7(c) of the
Deferred Stock Trust, the Company may fund the Trusts prior to a Funding Change
in Control of Southern or the Company in accordance with the terms of the
Trusts. All assets held in the Trusts remain subject only to the claims of the
Participating Companies’ general creditors whose claims against the
Participating Companies are not satisfied because of the Participating
Companies’ bankruptcy or insolvency (as those terms are defined in the Trusts).
No Participant has any preferred claim on, or beneficial ownership interest in,
any assets of the Trusts before the assets are paid to the Participant and all
rights created under the Trusts, as under this Schedule, are unsecured
contractual claims of the Participant against the Company.

7.3       As soon as practicable following a Funding Event, the Company shall
contribute an amount based upon the funding strategy adopted by the Trust
Administrator with the assistance of an appointed actuary necessary to fulfill
the Company’s obligations pursuant to this Section 7. In the event of a dispute
over such actuary’s determination, the Company and any complaining
Participant(s) shall refer such dispute to an independent, third party actuarial
consultant, chosen by the Company and such Participant. If the Company and the
Participant cannot agree on an independent, third party actuarial consultant,
the actuarial consultant shall be chosen by lot from an equal number of
actuaries submitted by the Company and the applicable Trustee. Any such referral
shall only occur once in total and the determination by the third-party
actuarial consultant shall be final and binding upon both parties. The Company
shall be responsible for all of the fees and expenses of the independent
actuarial consultant.

7.4       In the event of a Southern Change in Control or a Company Change in
Control, notwithstanding anything to the contrary in this Schedule, upon
termination as a Director, that amount in the Deferred Compensation Plan
Account(s) of a Participant who was a Director determined as of such Change in
Control shall be paid out in a lump sum if such Participant makes an election
pursuant to procedures established by the Trust Administrator, in its sole and
absolute discretion. If no such election is made, the Director shall receive
payment of his Accounts solely in accordance with Section 6 of this Schedule.

SECTION 8

 

Miscellaneous Provisions

8.1       Except for Sections 12.1 and 12.2 of the main body of the Plan,
Sections 9, 10 and 11 of the main body of the Plan are hereby incorporated by
reference into this Schedule. Any amendment to Sections 9, 10 and 11 of the main
body of the Plan shall operate as an amendment to Sections 9, 10 and 11 of the
Schedule except that Section 8.2 below shall set forth the sole method for
amending and/or terminating this Schedule.

8.2       Subject to Section 8.1, this Schedule may be amended or terminated at
any time by the Board in its sole discretion at any time and from time to time
by written resolution expressly modifying this Schedule provided, however, that
no such amendment or termination shall impair any rights to any benefits that
have accrued hereunder, and further provided that no

 

36

 



 

--------------------------------------------------------------------------------

such amendment or termination of the Plan shall be effective if such amendment
or termination is made or is effective within a period that is (a) six (6)
months before, or at any time after, a Preliminary Change in Control and (b)
prior to (x) the earlier of such time as the Southern Committee shall have
determined that the event that gave rise to such Preliminary Change in Control
shall not be Consummated or (y) two years following the respective Change in
Control, unless such amendment or termination during such period has the effect
of increasing benefits to Participants under the Plan, is determined by the
Board of Directors to be immaterial, or applies solely to Directors who, in the
case of a Company Change in Control, are not Directors on the date of the
respective Preliminary Change in Control, or, in the case of a Southern Change
in Control, are not Directors on the date of the respective Southern Change in
Control. Following a Change in Control, nothing in this Section 8.2 shall
prevent the Board of Directors from amending or terminating the Schedule as to
any subsequent Change in Control provided that no such amendment or termination
shall impair any rights or reduce any benefits previously accrued under the
Schedule as a result of a previous Change in Control. It is the Company’s intent
that any modification to this Schedule shall not constitute nor shall it be
interpreted to be a “material modification” of any right or feature of this
Schedule as such term is defined under Section 409A of the Code, Internal
Revenue Service Notice 2005-1, Treasury Regulation Section 1.409A-1 et seq., or
any subsequent guidance promulgated by the Treasury Department, unless the
Schedule is amended contemporaneously to comply with Code Section 409A.

 

 

37

 



 

 